[Cite as State v. Quintanilla, 2013-Ohio-5711.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                     :

                 Plaintiff-Appellee,               :                No. 13AP-388
                                                               (C.P.C. No. 02CR-5394)
v.                                                 :
                                                              (REGULAR CALENDAR)
Armando Quintanilla,                               :

                 Defendant-Appellant.              :


                                            D E C I S I O N

                                    Rendered on December 24, 2013



                 Ron O'Brien, Prosecuting Attorney, and Laura R. Swisher,
                 for appellee.

                 Timothy Young, Ohio Public Defender, and Stephen P.
                 Hardwick, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas

O'GRADY, J.

        {¶ 1} Defendant-appellant, Armando Quintanilla, appeals from an April 9, 2013
judgment of the Franklin County Court of Common Pleas denying his March 21, 2013
motion to vacate. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} In December 2003, appellant entered an Alford plea to two counts of gross
sexual imposition, both felonies of the third degree. In February 2004, he was sentenced
to eight years in prison with a mandatory five-year period of postrelease control to follow.
Appellant did not file a direct appeal.
        {¶ 3} In June 2010, before his prison term expired, appellant appeared via
videoconference for resentencing due to perceived problems with the way the original
No. 13AP-388                                                                                            2


sentencing entry was formatted. At that time, the trial court re-imposed the original eight
year sentence. Appellant timely appealed from the resentencing judgment entry and
argued that his resentencing violated various constitutional rights and statutory
requirements.1
        {¶ 4} This court decided in State v. Quintanilla, 10th Dist. No. 10AP-703, 2011-
Ohio-4593 ("Quintanilla I"), that we did not need to analyze the merits of appellant's
arguments because "post-release control was properly imposed at the original sentencing
in February 2004, and thus the resentencing was unnecessary." Id. at ¶ 1. We found that
the original sentence was not void and remanded the case with instructions to vacate the
June 2010 resentencing entry, which left appellant's original judgment, including the
sentence, in effect. Id. at ¶ 19. The Supreme Court of Ohio declined to accept jurisdiction
over appellant's appeal. State v. Quintanilla, 131 Ohio St.3d 1439, 2012-Ohio-331 (Pfeifer
and Lundberg Stratton, JJ., dissented), motion for reconsideration denied, 131 Ohio St.3d
1501, 2012-Ohio-1501 (Pfeifer, J., dissented).
        {¶ 5} On March 21, 2013, appellant filed his motion to vacate "void postrelease
control." (R. 193.) The trial court denied the motion on April 9, 2013 and appellant filed
the instant appeal.
II. ASSIGNMENTS OF ERROR
        {¶ 6} Appellant presents two assignments of error for our review:
                Assignment of Error 1: The trial court erred by failing to
                vacate the void portion of a sentence.

                Assignment of Error 2: The trial court erred by holding that
                the law-of-the-case doctrine can bar a challenge to a void
                sentence.

We will consider appellant's assignments of error together for ease of discussion.
III. DISCUSSION
        {¶ 7} In Quintanilla I, we held that the trial court's original sentence, including
the postrelease control portion, was not void. Id. at ¶ 19. Specifically, we stated:


1 See State v. Quintanilla, 10th Dist. No. 10AP-703, 2011-Ohio-4593, for additional factual and procedural

background.
No. 13AP-388                                                                                 3


              [W]e find appellant was properly notified of post-release
              control and the trial court complied with the requirements
              governing the proper imposition of post-release control at the
              time of the original sentencing hearing and in its February 13,
              2004 sentencing entry. As such, we find the trial court's
              original sentence was not void * * *.

Id. Appellant now argues we should overturn Quintanilla I because the Supreme Court of
Ohio invalidated our analysis in State v. Billiter, 134 Ohio St.3d 103, 2012-Ohio-5144. We
disagree.
       {¶ 8} The key factor in Billiter was that the trial court's sentencing entry imposed
an incorrect term of postrelease control: a mandatory term of up to a maximum of three
years instead of a mandatory term of five years. Id. at ¶ 2, 8. The majority held that "if a
trial court sentences a defendant to an improper term of postrelease control and the
defendant subsequently pleads guilty to violating postrelease control, the defendant is not
barred by the principles of res judicata from challenging his conviction." Id. at ¶ 11. These
are not the circumstances before us.
       {¶ 9} Appellant was convicted of two counts of gross sexual imposition, both
felonies of the third degree, which called for a mandatory five years of postrelease control.
Appellant was sentenced accordingly. Quintanilla I.
       {¶ 10} We recognize Billiter's rule of law that a void postrelease control sentence is
not precluded from appellate review by principles of res judicata and may be attacked at
any time. Billiter at ¶ 10, citing State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238,
paragraph two of the syllabus. However, appellant's sentence was not void, as we held in
Quintanilla I. Id. at ¶ 19. Therefore, the doctrine of res judicata applies to bar this appeal.
Fischer at paragraph three of the syllabus ("Although the doctrine of res judicata does not
preclude review of a void sentence, res judicata still applies to other aspects of the merits
of a conviction, including * * * the lawful elements of the * * * sentence."); State v. Darks,
10th Dist. No. 12AP-578, 2013-Ohio-176, ¶ 7 ("to survive the res judicata bar, appellant
was required to demonstrate that his sentence was 'void' ").
       {¶ 11} Because appellant's sentence was not void, neither of his assignments of
error have merit and they are both overruled. We find no reason to further address the
trial court's rationale for denying appellant's motion to vacate.
No. 13AP-388                                                                        4


IV. CONCLUSION
      {¶ 12} Accordingly, appellant's two assignments of error are overruled and we
affirm the judgment of the Franklin County Court of Common Pleas.
                                                                    Judgment affirmed.

                         SADLER and DORRIAN, JJ., concur.